Citation Nr: 1412001	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-21 029	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include a generalized anxiety disorder, a chronic adjustment disorder, and posttraumatic stress disorder (PTSD).  
 
2.  Entitlement to service connection for a heart disability to include coronary artery disease.
 
3.  Entitlement to a total disability evaluation based on individual unemployability.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and E.S.
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
INTRODUCTION
 
The appellant served on active duty from July 1959 to April 1963.  
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  
 
In March 2013, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The record reveals statements from the Veteran indicating that he was no longer represented by the Disabled American Veterans.  The appellant, however, indicated his desire to be represented by that service organization by his actions at the March 2013 hearing before the undersigned.

This case was remanded for further development in August 2013.  

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT
 
1.  An acquired psychiatric disability to include PTSD, major depression, panic disorder and social anxiety disorder is attributable to service.  

2.  Coronary artery disease is due to the Veteran's acquired psychiatric disability to include PTSD.  

3.  The Veteran is more likely than not unable to secure and follow a substantially gainful occupation by reason of his acquired psychiatric disability to include PTSD, major depression, panic disorder and social anxiety disorder.


CONCLUSIONS OF LAW
 
1.  An acquired psychiatric disability to include PTSD, major depression, panic disorder and social anxiety disorder was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  Coronary artery disease is proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.310 (2013).

3.  The criteria for a total disability rating based on individual unemployability due to the Veteran's service connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disease or injury incurred or aggravated while on active duty.  While there is evidence of record which attribute the Veteran's psychiatric disability to postservice work, to include an industrial accident in 1995, there are also opinions which find that his posttraumatic symptoms started in service and were aggravated by his work environment.  The August 2013 VA examiner found that there was significant overlap in terms of symptoms between the Veteran's PTSD and among major depression (e.g., energy level, sadness), social anxiety disorder and panic disorder (e.g., anxiety, nervousness).  The examiner was unable to differentiate the symptoms due to the overlap, but maintained that they started in military service.  

The Board finds the statement from the August 2013 VA examiner when viewed in the totality of the record, sufficient to support a grant of entitlement to service connection for an acquired psychiatric disability to include PTSD, major depression, panic disorder and social anxiety disorder.  Accordingly, service connection for an acquired psychiatric disability to include PTSD, major depression, panic disorder and social anxiety disorder is granted.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  The August 2013 VA examiner opined that the Veteran's coronary artery disease is at least as likely as not proximately due to his PTSD.  The examiner reasoned that since the Veteran is diagnosed with military related PTSD, it was reasonable to associate coronary artery disease with his PTSD which would be considered a heart disease risk factor.  The Board finds that the evidence is sufficient to support a grant of entitlement to service connection for coronary artery disease as secondary to the now service connected acquired psychiatric disability to include PTSD. Hence, service connection for coronary artery disease is granted.  

Lastly, total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Given the Veteran's uncontradicted testimony that he was awarded Social Security disability benefits secondary to a psychiatric disorder, the August 2013 VA compensation examination report, private treatment records, VA treatment records and the Veteran's statements,  the Board finds that the criteria for a total disability evaluation based on individual unemployability due to service connected disorders are met.  Hence, entitlement to individual unemployability is granted.  

      ORDER
 
Entitlement to service connection for an acquired psychiatric disability to include PTSD, major depression, panic disorder and social anxiety disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 
 
Entitlement to service connection for coronary artery disease is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  
 
Entitlement to a total disability evaluation based on individual unemployability is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


